1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   JESSICA RACHEL                               Case No.: 18cv2086-GPC-MDD
     GUZIKAUSKAS,
12                                                REPORT AND
                                     Plaintiff,
13                                                RECOMMENDATION ON MOTION
     v.                                           AND CROSS MOTION FOR
14                                                SUMMARY JUDGMENT
     ANDREW M. SAUL, Commissioner
15                                                [ECF NOS. 12, 14]
     of Social Security,1
16                                Defendant.
17
18         Plaintiff Jessica Rachel Guzikauskas (“Plaintiff”) filed this action
19   pursuant to 42 U.S.C. § 405(g) for judicial review of the final administrative
20   decision of the Commissioner of the Social Security Administration
21   (“Defendant”) denying Plaintiff’s application for Disability Insurance Benefits
22   under Title II and Supplemental Security Income under Title XVI of the
23
24
25
26   1 Andrew M. Saul became Commissioner of Social Security on June 17, 2019 and is
     therefore substituted for Nancy A. Berryhill as the Defendant in this action. See 42 U.S.C.
27   § 405(g); Fed. R. Civ. P. 25(d).

                                                  1
                                                                              18cv2086-GPC-MDD
1    Social Security Act. (“Act”).2 (AR 1).3
2          For the reasons expressed herein, the Court recommends Plaintiff’s
3    Motion for Summary Judgment be DENIED and Defendant’s Motion for
4    Summary Judgment be GRANTED.
5          I.     BACKGROUND
6          On May 26, 2017, the ALJ issued a decision finding that Plaintiff was
7    not disabled April 1, 2006 to July 8, 2013, but became disabled on that date
8    and has continued to be disabled through the date of the ALJ’s decision. (AR
9    17). It is the ALJ’s decision finding Plaintiff not disabled between April 1,
10   2006 and July 8, 2013 that is at issue in Plaintiff’s appeal. Plaintiff was born
11   on June 25, 1978. At the time the instant application was filed (November
12   14, 2012) Plaintiff was 34 years old which categorized her as a younger
13   individual (age 18-44). Plaintiff’s age category has not changed since the
14   established onset date. 20 C.F.R. §§ 404.1563, 416.963.
15                A.    Procedural History
16         Plaintiff filed an application for a period of Disability Insurance
17   Benefits under Title II. (AR 17). Plaintiff also filed an application for Title
18   XVI Supplement Security Income on the same date. Both applications alleged
19   disability beginning April 1, 2006. (Id.). Both claims were denied initially
20   and upon reconsideration. Plaintiff subsequently requested an administrative
21   hearing before an administrative law judge (“ALJ”). (Id.). An administrative
22
23   2 Disabled people may qualify for two types of entitlements under the Social Security
24   Act—the Social Security Disability Insurance (SSDI) program and the Supplemental
     Security Income (SSI) program. Eligibility for SSDI benefits does not depend on financial
25   need. See 42 U.S.C. § 423 (2015). SSI provides benefits to disabled individuals who have
     not participated significantly in the nation's work force as measured by the amount each
26   has paid into the Social Security fund. Eligibility for SSI is dependent upon financial need.
     Id. § 1382.
27   3 “AR” refers to the Certified Administrative Record filed on November 20, 2018.


                                                   2
                                                                                18cv2086-GPC-MDD
1    hearing was held on February 8, 2017. Plaintiff appeared and was
2    represented by attorney David M. Shore. Testimony was taken from Plaintiff
3    and Erin M. Welsh, a vocational expert (“VE”). (Id.).
4           The ALJ specifically found that Plaintiff “was not under a disability
5    within the meaning of the Social Security Act at any time through June 30,
6    2010, the date last insured.” (Id.). Accordingly, the ALJ found since April 1,
7    2016, Plaintiff could not perform “any past relevant work” but found “there
8    were jobs that existed in significant numbers in the national economy that
9    [she] could have performed.” (AR 28, 29). The ALJ further found
10   “[b]eginning on July 8, 2013, considering [Plaintiff’s] age, education, work
11   experience and residual functional capacity, there are no jobs that exist in
12   significant numbers in the national economy that [she] can perform.” (AR
13   30).
14          On July 23, 2017, Plaintiff sought review with the Appeals Council. (AR
15   227). On July 6, 2018, the Appeals Council denied Plaintiff’s request for
16   review and declared the Administrative Law Judge’s decision to be the final
17   decision of the Commissioner of Social Security in Plaintiff’s case. (AR 1-3).
18   This timely civil action followed.
19          II.   DISCUSSION
20          A.    Legal Standard
21                Sections 405(g) and 1383(c)(3) of the Social Security Act allow
22   unsuccessful applicants to seek judicial review of a final agency decision of
23   the Commissioner. 42 U.S.C. §§ 405(g), 1383(c)(3). The scope of judicial
24   review is limited in that a denial of benefits will not be disturbed if it is
25   supported by substantial evidence and contains no legal error. Id.; see also
26   Batson v. Comm’r Soc. Sec. Admin, 359 F.3d 1190, 1993 (9th Cir. 2004).
27                Substantial evidence means “more than a mere scintilla” but less

                                              3
                                                                         18cv2086-GPC-MDD
1    than a preponderance. Sandqathe v. Chater, 108 F.3d 978, 980 (9th Cir.
2    1997). “[I]t is such relevant evidence as a reasonable mind might accept as
3    adequate to support a conclusion.” Id. (quoting Andrews v. Shalala, 53 F.3d
4    1035, 1039 (9th Cir. 1995)). The court must consider the record as a whole,
5    weighing both the evidence that supports and detracts from the
6    Commissioner’s conclusions. Desrosiers v. Sec’y of Health & Human Services,
7    846 F.2d 573, 576 (9th Cir. 1988). If the evidence supports more than one
8    rational interpretation, the court must uphold the ALJ’s decision. Batson,
9    359 F.3d at 1193. When the evidence is inconclusive, “questions of credibility
10   and resolution of conflicts in the testimony are functions solely of the
11   Secretary.” Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982).
12          In rendering his decision, the ALJ followed the Commissioner’s
13   step sequential evaluation process. See C.F.R § 404.1520. At step one, the
14   ALJ found that Plaintiff had not engaged in substantial gainful activity since
15   April 1, 2006. (AR 19).
16        At step two, the ALJ found that Plaintiff has the following severe
17   impairments: “Mollaret’s syndrome (aka benign recurrent meningitis);
18   Irritable Bowel Syndrome or related gastrointestinal disorder; PTSD; and
19   anxiety disorder.” (Id.).
20        At step three, the ALJ found that since her alleged onset date of April 1,
21   2006, Plaintiff “has not had an impairment or combination of impairments
22   that meets or medically equals the severity of one of the listed impairments
23   in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525,
24   404.1526, 416.920(d), 416.925 and 416.926).” (AR 20).
25        The ALJ addressed Plaintiff’s alleged mental impairments in
26   accordance with the disability regulations for evaluating mental disorders set
27   out in 20 C.F.R., Part 404, Subpart P, Appendix 1. “The criteria in

                                             4
                                                                      18cv2086-GPC-MDD
1    paragraphs B and C describe impairment-related functional limitations that
2    are incompatible with the ability to do any gainful activity.” Id. Regarding
3    paragraph B criteria, the ALJ found “mild limitations in understanding,
4    remembering or applying information, moderate limitations in interacting
5    with others, moderate limitations in concentrating, persisting, or
6    maintaining pace, and moderate limitations in adapting or managing
7    oneself.” (AR 20). The ALJ also opined that Plaintiff’s mental impairments
8    did not satisfy paragraph C criteria of the applicable mental disorder listings.
9    According to the ALJ, “the record does not convey a history of participation in
10   medical treatment, mental health therapy, psychosocial support, or a highly
11   structured setting(s).” (Id.). “[T]here is no indication that the [Plaintiff] had
12   only marginal adjustment to changes in her environments or to demands that
13   are not already part of her daily life.” (Id.).
14         At step four, the ALJ found that Plaintiff had the residual functional
15   capacity prior to July 8, 2013, “to perform the full range of unskilled
16   sedentary work as defined in 20 C.F.R. 404.1567(a) and 416.967(a).” (AR 21).
17   The ALJ added the following limitations:
18         No lifting more than 2 pounds at a time, on more than an
           occasional basis; no lifting and then carrying articles weighing
19         more than 2 pounds, on more than an occasional basis; no
20         standing or walking more than 2-3 minutes at one time and not
           more than a total of two hours in an 8-hour workday; no sitting
21         more than 30 minutes at one time, and no more than 6 total hours
22         in an 8-hour work day;…no more than occasional stooping,
           bending, twisting or squatting; no working on the floor (e.g. no
23         kneeling, crawling, or crouching); no ascending/descending full
24         flights of stairs (a few steps up or down not precluded); no
           overhead lifting or overhead reaching with either extremity; no
25         more than frequent reaching, frequent handling, frequent
26         fingering; no working in other than a clean, climate controlled
           environment, with only minimal allergens; no working around
27

                                               5
                                                                        18cv2086-GPC-MDD
1         dangerous unprotected heights, machinery, or chemicals; no
          working in an area without a restroom nearby, for quick access,
2         [Plaintiff} must have the option to take, in addition to standard
3         breaks and lunch, 1-2 additional restroom breaks in the a.m. and
          1-2 additional restroom breaks in the p.m. of about 5 minutes in
4         duration for each such break;
5         Additionally, Plaintiff cannot work in other than a low stress
          environment, which means:
6         -a low production level (where all jobs are classified as low
7         production).
          -no working with the general public and no working with crowds
8         of co-workers,
9         -only “occasional” verbal contact with supervisors, and only
          “occasional” verbal contact with co-workers,
10         work at no more than a low concentration level, which means the
11         ability to be alert and attentive to (and to adequately perform)
          only routine unskilled work tasks;
12         work no more than a low memory level, which means:
13        -the ability to understand, remember and carry out only “simple”
          work instructions,
14        -the ability to remember and follow only “occasional” changes in
15        routine work instructions,
          -the ability to remember and use good judgment in making only
16        “simple” work related decisions. (AR 20-21).
17
          For the purposes of the step five determination, the ALJ found
18
     that Plaintiff’s limitations had “eroded” the unskilled sedentary occupational
19
     base and sought the opinion of the VE whether jobs existed in the national
20
     economy for an individual with the Plaintiff’s age, education, work
21
     experience, and RFC. (AR 29). The VE testified that Plaintiff would be able
22
     to perform the representative occupations of Lens inserter, DOT 713.687-026,
23
     a sedentary unskilled occupation; Addressing clerk, DOT 209.587-010, a
24
     sedentary unskilled occupation; and Document preparer, DOT 249.587-018, a
25
     sedentary unskilled occupation.
26
          Based on the testimony of the VE the ALJ determined that prior to July
27

                                            6
                                                                    18cv2086-GPC-MDD
1    8, 2013, Plaintiff remained capable of performing unskilled sedentary
2    occupations that existed in significant numbers in the national economy.
3    The ALJ found that Plaintiff “was not disabled prior to July 8, 2013,
4    but became disabled on that date and has continued to be disabled
5    through the date of this decision.” (AR 31). After that date, no jobs
6    existed in the national economy that Plaintiff could perform given her age,
7    education, work experience and residual functional capacity due to Plaintiff’s
8    excessive absenteeism and poor performance - which is supported by the
9    record evidence.
10        B. Sole Issue in Dispute
11        As reflected in Plaintiff’s motion for summary judgment, the
12   disputed issue raised by Plaintiff is whether the ALJ failed to articulate
13   specific and legitimate reasons for rejecting Plaintiff’s pain and limitation
14   testimony. (ECF 12-1 at 9). Defendant argues that “[w]hile Plaintiff
15   disagrees with the ALJ’s interpretations of the record evidence, her mere
16   disagreement does not – and cannot – result in reversible legal error. (ECF
17   14-1 at 7-8). Defendant goes on to argue “the ALJ reasonably concluded that
18   the evidence did not support Plaintiff’s alleged level of debilitating pain and
19   functional limitations” prior to July 8, 2013. (Id. at 7).
20        C. Analysis
21        In Lingenfelter v. Astrue, 504 F.3d 1028, (9th Cir. 2007), the Ninth
22   Circuit Court of Appeals summarized the ALJ’s task with respect to
23   assessing credibility in the context of social security appeals.
24             To determine whether a [Plaintiff’s] testimony regarding
          subjective pain or symptoms is credible, an ALJ must engage in a
25        two-step analysis. First, the ALJ must determine whether the
26        Plaintiff has presented objective medical evidence of an
          underlying impairment which could reasonably be expected to
27

                                              7
                                                                        18cv2086-GPC-MDD
1          produce the pain or other symptoms alleged. The Plaintiff,
           however, need not show that her impairment could reasonably be
2          expected to cause the severity of symptoms she has alleged; she
3          need only show that it could reasonably have caused some degree
           of symptom. Thus, the ALJ may not reject subjective symptom
4          testimony simply because there is no showing that the
5          impairment can reasonably produce the degree of symptom
           alleged.
6                Second, if the Plaintiff meets this first test, and there is no
7          evidence of malingering, the ALJ can reject the Plaintiff’s
           testimony about the severity of her symptoms only by offering
8          specific, clear and convincing reasons for doing so….
9
     Lingentfelter, 504 F.3d at 1035-36 (internal citations omitted).
10
           In weighing a Plaintiff’s credibility an ALJ may consider, among other
11
     things, the Plaintiff’s “reputation for truthfulness, inconsistencies either in
12
     the Plaintiff’s testimony or between her testimony and her conduct, Plaintiff’s
13
     daily activities, work record, and testimony from physicians and third parties
14
     concerning the nature, severity, and effect of the symptoms alleged by
15
     Plaintiff.” See Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002).
16
     The court may not second guess an ALJ’s credibility finding if it is supported
17
     by substantial evidence in the record. Id.
18
               1. Objective medical evidence
19
           Once a Plaintiff “produces objective medical evidence of an underlying
20
     impairment, an ALJ may not reject a Plaintiff’s subjective complaints based
21
     solely on a lack of medical evidence to fully corroborate the alleged severity of
22
     pain.” Burch v. Barnhart, 400 F.3d 676,680 (9th Cir. 1991) (internal citations
23
     omitted). “Although lack of medical evidence cannot form the sole basis for
24
     discounting pain testimony, it is a factor that the ALJ can consider in his
25
     credibility analysis.” Id.
26
           One reason cited by the ALJ in support of his adverse credibility
27

                                             8
                                                                        18cv2086-GPC-MDD
1    determination was that “the severity of pain alleged from [Plaintiff] is
2    disproportionate to the objective evidence” for the time period at issue.” (AR
3    23). The ALJ specifically noted in her Adult Function Report that Plaintiff
4    asserted a history of seizures, and had trouble handling funds and financial
5    accounts due to headaches/vision problems. She also stated she had difficulty
6    with all exertional, postural, manipulative, cognitive, and social abilities.
7    (Id.). The ALJ also noted that Plaintiff stated she was not taking any
8    medications for the alleged conditions because she was allergic to them. (AR
9    23).
10          The ALJ pointed out that “[t]he file shows [Plaintiff] sought treatment
11   for panic attacks and weight loss of unclear etiology in late 2007,” but found
12   that [n]o significant treatment was provided….” (AR 23). The ALJ further
13   pointed out that “[t]he record shows a significant gap in care spanning from
14   2008-2010. (Id.). The ALJ also cited to several records related to Plaintiff’s
15   alleged disabilities:
16          2010: Plaintiff asserted a history of seizures. However, the ALJ found
17   “no imaging workups or medical treatment from an orthopedic doctor or
18   neurologist for any musculoskeletal pathology.” (AR 23). The ALJ also cited
19   to an examination by her chiropractor who documented Plaintiff’s claim of
20   seizures but noted in his report that “[s]he has not received [] medical
21   attention other than chiropractic visits, massage therapy, and holistic
22   therapy.” (AR 465).
23          July 2012 : Plaintiff received treatment for perirectal abscesses which
24   were resolved without further complication. (AR 24, 393). She also was seen
25   for abdominal cramping, back pain, and vaginal irritation. The record notes
26   that upon examination Plaintiff had minimal abdominal tenderness, no
27   neurological abnormalities, normal metabolic panel, normal abdominal

                                             9
                                                                       18cv2086-GPC-MDD
1    imaging and a diagnosis of IBS with no medication or colonoscopy. (Id.).
2         October 2012: Plaintiff was seen for seizures that she stated were
3    getting worse. The record evidence shows that Plaintiff appeared
4    neurologically intact with no signs of motor or sensory defect. (AR 425).
5         April 2013: Plaintiff appeared for a consultative neurological exam. The
6    examining physician found Plaintiff had a normal mental state, and
7    unremarkable motor reflexes, sensation and gait. (AR 483-485).
8         Plaintiff also had a consultative internal medicine exam in April 2013.
9    Plaintiff alleged pain in her eyes, ears, neck, back, joints, seizures, and
10   stomach pain. Her HEENT was normal but Plaintiff would not consent to an
11   eye or ear exam. Plaintiff also refused to perform an upper extremity range of
12   motion exam. Dr. Kanner stated in her report that based on Plaintiff’s lack
13   of cooperation she was unable to assess Plaintiff’’s overall functionality. (AR
14   492-499). After considering the above record evidence and the record as a
15   whole, the ALJ opined that there was “little clinical or objective evidence”
16   demonstrating that Plaintiff was not functioning at least within her assessed
17   RFC. (AR 25).
18        On this record, the ALJ reasonably concluded that the objective record
19   evidence did not support the severity of Plaintiff’s alleged impairments. This
20   constituted a legally sufficient reason on which the ALJ could properly rely in
21   support of his adverse credibility determination. See, e.g., Molina v. Astrue,
22   674 F.3d 1104 at 1113 (9th Cir. 2012) (ALJ properly rejected claimant’s
23   testimony in part because it was inconsistent with medical evidence in the
24   record); Parra v. Astrue, 481 F.3d 742, 750 (9th Cir. 2007) (ALJ properly
25   considered conflict between claimant’s testimony about knee pain and specific
26   evidence in the record); Morgan v. Comm’r of Soc. Sec., 169 F.3d 595, 600 (9th
27   Cir. 1999) (ALJ may properly consider conflict between claimant’s testimony

                                             10
                                                                       18cv2086-GPC-MDD
1    of subjective complaints and objective medical evidence in the record).
2              2. Failure to Seek Treatment
3         The other reason cited by the ALJ in support of his adverse credibility
4    determination was Plaintiff’s failure to seek treatment.
5         The Ninth Circuit has held “evidence of conservative treatment is
6    sufficient to discount a [Plaintiff’s] testimony regarding severity of
7    impairment.” Parra v. Astrue, 481 F.3d 742-750-51 (9th Cir. 2007); see also
8    Meanel v. Apfel, 172 F.3d 111, 1114, (9th Cir. 1999) (finding that assertions of
9    pain approaching the highest level imaginable was inconsistent with the
10   ‘minimal and conservative treatment’ that [Plaintiff] received and was a
11   permissible reason for the ALJ to consider in his credibility determination.)
12   “According to agency rules, ‘the individual’s statements may be less credible
13   if the level or frequency of treatment is inconsistent with the level of
14   complaints, or if the medical reports or records show that the individual is
15   not following the treatment as prescribed and there are no good reasons for
16   this failure.” Molina v. Astrue, 674 F.3d at 1114. The Ninth Circuit in Molina
17   found “’[a]lthough Molina provided reasons for resisting treatment, there was
18   no medical evidence that Molina’s resistance was attributable’ to anything
19   other than her own personal preference and it was reasonable for the ALJ to
20   conclude that the “level of frequency of treatment [was] inconsistent with the
21   level of complaints.” Id. (internal citations omitted)
22        Plaintiff’s case is factually similar to Molina. Notably, Plaintiff’s
23   testimony is replete with statements regarding her refusal to follow
24   treatment recommendations. For example, when discussing her claimed
25   recurrent seizures and related medical treatment, Plaintiff testified “I’ll do
26   anything now, not to go to the hospital. I mean anything.” (AR 50). She
27   continued by testifying “I literally will not go of choice … I know … that there

                                             11
                                                                       18cv2086-GPC-MDD
1    are records of me having seizures and being taken in an ambulance because
2    someone else called and I couldn’t refuse.” (Id.)
3         In addition, there is evidence in the record from alternative treatment
4    providers that Plaintiff stated she would not consider recommended
5    treatment resulting from her hospital visits. Specifically, her chiropractor
6    stated “[s]he has expressed to me her non-preference for allopathic
7    medical/pharmaceutical approaches and favoring holistic modalities due to
8    family history of substance abuse and philosophical reasons.” (AR 46).
9    Plaintiff also testified “she felt injured by the treatment [she] was given,”
10   would not go to the hospital by choice and she has “even broken friends’
11   phones, who were trying to call 911.” (AR 50). The ALJ also cited to the
12   notes of March 27, 2013, from the Julian Medical Clinic. (AR 522). On that
13   date Plaintiff was being seen for reported anxiety, reported seizure disorder,
14   reported leptospirosis and headache. (Id.). The clinic’s treatment notes
15   indicate Plaintiff refused medication for anxiety and refused medication for
16   headache.
17        Based on the ALJ’s findings and citations to the record, the ALJ
18   appropriately relied on Plaintiff’s failure to follow treatment
19   recommendations as a reason to discount Plaintiff’s credibility.
20        In a related argument, Plaintiff implies that she failed to seek
21   treatment due “to the presence of a mental impairment.” (ECF 12 at 10).
22   Plaintiff asserts that for the time period at issue, the medical records support
23   her claim for “depression, PTSD, and anxiety.” (ECF 12 at 10). Specifically,
24   Plaintiff contends that “on February 7, 2008, [she] was held on a 5150
25   because of mental health.” (ECF 12-1 at 10). Plaintiff also notes that “in
26   2007, she was seen at Palm Drive Hospital for panic attacks.” (Id.). Lastly
27   Plaintiff cites to a mental status examination on October 30, 2012, that

                                             12
                                                                        18cv2086-GPC-MDD
1    observed she was tearful and very anxious. (Id.).
2         Defendant argues “Plaintiff misunderstands the ALJ’s findings.” (ECF
3    14-1, 6). Defendant notes that the ALJ had previously found Plaintiff did not
4    suffer from a mental disability during the period at issue. (Id.). Accordingly,
5    the ALJ’s analysis was focused on her ability to work despite the mental
6    restrictions contained in her RFC. Defendant further argues that Plaintiff
7    has cited no persuasive evidence demonstrating that Plaintiff’s failure to seek
8    treatment was due to her mental illness. (Id.).
9         The Ninth Circuit has held “we have particularly criticized the lack of
10   treatment to reject mental complaints both because mental illness is
11   notoriously underreported and because ‘it is a questionable practice to
12   chastise one with a mental impairment for the exercise of poor judgment in
13   seeking rehabilitation.’” Regennitter v. Commissioner of Social Security
14   Admin., 166 F.3d 1294, 1299-300 (9th Cir. 1999) (internal citations omitted).
15        In this case there is no record evidence that Plaintiff’s failure to seek
16   medical treatment was caused by a mental health disability. For example,
17   when Plaintiff appeared at the emergency room at Palm Drive Hospital in
18   2007, the examining physician noted that her general appearance showed she
19   was alert and in no acute distress. She did appear depressed with a flat affect
20   but her orientation was normal. (AR 380). Her pain upon arrival at the ER
21   was noted as a 2 and noted as 0 upon discharge. (AR 371-372). She was
22   discharged the same day and given instructions regarding panic attacks and
23   how to handle them at home. (AR 376). Additionally, a review of the record
24   also shows that after many attempts by S.S.A. to schedule a consultative
25   psychological examination, Plaintiff never cooperated with scheduling and
26   was deemed a “failure to cooperate.” (AR 81-83, 89). As noted by the ALJ
27   there is little substantive evidence that the reason Plaintiff did not seek

                                            13
                                                                      18cv2086-GPC-MDD
1    medical treatment was due to her alleged mental impairment. (AR 26).
2    Indeed, Plaintiff received physical and mental health evaluations on many
3    occasions, however, she failed to follow through with her treatment
4    recommendations. Nothing in the record demonstrates that she did so due to
5    an alleged mental disability. (AR 371-376, 396-398, 399-401, 402-404).
6         The Court therefore finds that the ALJ’s second stated reason also
7    constituted a clear and convincing reason on which the ALJ could rely in
8    support of his adverse credibility determination.
9         III. CONCLUSION
10        Considering the record as a whole, the ALJ’s findings are based upon
11   substantial evidence and correctly applied law. For the foregoing reasons,
12   this Court RECOMMENDS that Plaintiff’s motion for summary judgment be
13   DENIED, that the Commissioner’s cross-motion for summary judgment be
14   GRANTED.
15        IT IS HEREBY ORDERED that any written objection to this report
16        must be filed with the court and served on all parties no later than
17   August 14, 2019. The document should be captioned “Objections to Report
18   and Recommendations.”
19        IT IS FURTHER ORDERED that any reply to the objections shall be
20   filed with the Court and served on all parties no later than August 21, 2019.
21   The parties are advised that failure to file objections within the specified time
22   may waive the right to raise those objections on appeal of the Court’s order.
23   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
24   Dated: July 30, 2019
25
26
27

                                            14
                                                                      18cv2086-GPC-MDD
